            Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 1 of 9



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
      AMERICAN CIVIL LIBERTIES
10    UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                 Plaintiffs,                  JOINT STATUS REPORT
12
             v.
13
      DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
            The parties jointly submit this status report pursuant to the order issued by
18
     the Court following the status conference held on June 12, 2019 (ECF Nos. 22,
19
     23).
20
     I.     Negotiations Regarding Scope of Requests to FBI and DHS.
21
            The parties continue to meet and confer regarding the scope of portions of
22
     the ACLU’s request to the FBI and to DHS.
23
            Defendants state as follows:
24
            DHS believes that the ACLU’s proposed revised request will be workable if
25
     the ACLU can identify the specific offices within DHS Headquarters from which it
26
     seeks records. DHS is willing to meet and confer with the ACLU to identify such
27
     offices.
28
                                                 1
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
            Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 2 of 9



1           The FBI has determined that the revision to Part 3 of the FOIA request has
2    refined the request sufficiently for the FBI to conduct a reasonable search, and the
3    FBI is initiating a search of custodians in the Finance and Facilities Division for
4    records responsive to Part 3. The FBI has determined that the proposed revision of
5    Part 4 of the request is still too broad for a reasonable search, as a responsive
6    search would involve all investigative offices and custodians in FBI Headquarters.
7    The FBI can continue to meet and confer with Plaintiffs with respect to that portion
8    of the request.
9           Plaintiffs respond that they are willing to continue conferring with DHS and
10   the FBI in an effort to reach agreement on the scope of Parts 3 and 4 of the request.
11   II.    Status of the State Department’s Search and Processing.
12          The State Department (“State”) has commenced its search in response to
13   Plaintiffs’ revised FOIA request, and the initial search has yielded approximately
14   7,200 pages of potentially responsive records. State is now reviewing certain
15   results to determine responsiveness, and will be conducting additional follow-up
16   searches as needed if the records located in the initial search indicate additional
17   leads. State is prepared to make a first production on August 1, 2019. The parties
18   have agreed to meet and confer regarding a schedule for further productions.
19   III.   FBI and OIP’s Processing of Plaintiffs’ Request.
20          A. Defendants’ Report.
21          As requested by the Court, Defendants are also providing further
22   information regarding the challenges faced by the FBI and OIP in processing
23   Plaintiffs’ FOIA request, which prevent those components from completing their
24   ongoing searches and processing in a more compressed timeframe.
25          First, the FBI is currently processing an enormous number of FOIA requests.
26   In FY 2018, the FBI received approximately 32,777 new requests with
27   approximately 9,316 and 7.7 million pending pages at the end of the fiscal year.
28   This is an approximate 18% rise in requests received from the previous fiscal year.
                                                 2
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 3 of 9



1    In addition, recent years have seen a high volume of extremely complex requests.
2    The complexity of the requests processed by the FBI’s Records Office, as well as
3    the volume of requests that implicate sensitive law enforcement and/or national
4    security information, has seriously taxed the resources of the Record/Information
5    Dissemination Section (“RIDS”) Further, in recent years, the FBI has faced a
6    record amount of FOIA and Privacy Act litigation. At the same time, RIDS’
7    resources for processing FOIA requests have remained static. In this case, the
8    FBI’s processing of parts 1 and 5 of the ACLU’s request are affected by these and
9    other challenges. Due to the universal utility of social media analysis by FBI
10   investigators, across the FBI’s areas of responsibility, RIDS has encountered
11   difficulties establishing the full extent of divisions/sections/units who possess
12   potentially responsive records. RIDS began its search by requesting searches be
13   completed by a select group of FBI entities it deemed most likely to possess
14   responsive records. In reviewing responses and potentially responsive records
15   provided by these entities, RIDS found indications additional
16   divisions/sections/units possibly possessed potentially responsive records. In
17   following these additional search leads, RIDS has now located indications it needs
18   to request even more FBI entities conduct searches of their holdings. This pattern
19   of an ever-expanding search has caused RIDS to encounter delays as it attempts to
20   be as thorough as possible in complying with Plaintiffs’ request.
21         In a good faith effort to show the FBI is diligently working to comply with
22   Plaintiffs’ request, the FBI while searching will concurrently begin to process
23   currently gathered responsive records while it continues to search for and scope
24   through additionally potentially responsive records. RIDS will begin assembling
25   the pages that have been scoped and then will start to identify records ready for
26   processing that it has deemed responsive to Plaintiffs’ request. However, the
27   processing work must take into consideration other competing processing
28   deadlines in other pending FOIA litigation cases in combination with already
                                                 3
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 4 of 9



1    strained resources. The FBI anticipates it can provide the first batch of 500
2    responsive pages reviewed by August 31, 2019. The FBI will provide the Court
3    and Plaintiff with an accounting of the size of the total universe of responsive
4    records by September 30, 2019. Additionally, at that time, the FBI will propose a
5    processing schedule for this material.
6          Second, OIP’s estimated search completion date of August 31, 2019, based
7    on an agreement with Plaintiffs to limit the search to 44 custodians in six DOJ
8    offices, will itself pose a challenge. For FOIA requests processed by OIP, IT staff
9    in DOJ’s Justice Management Division (“JMD”) complete necessary searches of
10   electronic records, including the emails of relevant custodians. JMD currently has
11   four staff members working on electronic searches. They have hired more, but the
12   new hires are not fully trained and operational at this time.
13         OIP faces a large backlog of searches due to a spike in FOIA requests and
14   lawsuits. Requestors submitted about 3,500 new FOIA requests to OIP in fiscal
15   year 2018, which was a 25% increase from FY 2017 and a 95.4% increase from
16   FY 2016 (which was already the highest total on record). OIP is currently engaged
17   in over 100 active litigation matters, about 50 of which still require records
18   searches or document production schedules to be completed. The resulting backlog
19   was exacerbated by technical issues: Specifically, OIP discovered two significant
20   technical issues in May 2018 that implicated the searches that the IT staff at JMD
21   had already completed for a significant number of OIP’s FOIA requests. Those
22   technical issues required JMD to remediate all relevant data impacted before re-
23   running all of the searches against that remediated data. This was a major setback
24   in OIP’s efforts to tackle its growing backlog of email searches. In addition, OIP
25   suffered the consequences of a thirty-five day lapse in appropriations from
26   December 21, 2018, until January 25, 2019. During the thirty-five days that the
27   government was closed, no OIP personnel were authorized to work on FOIA
28   matters. However, OIP’s websites remained active, and over the course of these
                                                 4
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 5 of 9



1    thirty-five days, OIP continued to receive a high volume of FOIA requests. This
2    inability to work on preexisting deadlines as new requests continued to pour in
3    resulted in a compounding of request deadlines and pressures on OIP staff.
4          Although OIP is taking diligent and reasonable steps to increase its
5    productivity, OIP’s existing resources are insufficient to deal with the overall
6    volume, and its backlog continues to increase each day. OIP recently restructured
7    its FOIA processing procedures to create a more agile team-centric approach that
8    better aligned with OIP’s existing multi-track processing system in which requests
9    are processed on a first-in, first-out basis. OIP has also worked with JMD/OCIO to
10   implement an even more aggressive restructuring of JMD’s search process within
11   seven search queues, which are distinguished by the number of search custodians
12   implicated by a given FOIA request. This restructuring improved efficiencies, and
13   has allowed OIP to make substantial progress in its FOIA request processing
14   backlog. Given the challenges and constraints described above, even OIP’s
15   estimated search completion date of August 31, 2019, is ambitious. Once the
16   search is completed, and OIP is aware of the volume of records at issue, OIP will
17   be able to provide an estimated final processing schedule.
18         If requested by the Court, the defendants are willing to submit sworn
19   declarations addressing the challenges and constraints referenced above.
20         B. Plaintiffs’ Response.
21         Plaintiffs again emphasize that they filed their request thirteen months ago,
22   and this lawsuit has now been pending for over five months, yet the FBI and OIP
23   appear to have taken only limited steps toward processing the request. Plaintiffs,
24   moreover, substantially narrowed the request as to both agencies in response to
25   stated concerns regarding breadth. While courts may consider the volume of
26   pending requests to agencies in setting a reasonable production schedule, Plaintiffs
27   maintain that the FBI and OIP have already significantly delayed processing the
28   request. Plaintiffs continue to urge that the FBI’s initial production and OIP’s
                                                 5
                                       JOINT STATUS REPORT
                                      CASE NO. 19-CV-00290-EMC
           Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 6 of 9



1    search should be complete well prior to August 31.
2
     IV.   The Parties’ Positions Regarding Plaintiffs’ Request for Early Summary
3
           Judgment Motions Regarding the FBI’s Partial Glomar Response.
4
                  A. Plaintiffs’ Position.
5
           In the parties’ joint letter dated June 14, 2019 (ECF No. 24), Plaintiffs stated
6
     that, in light of the unavailability of administrative relief, the parties should submit
7
     a proposed schedule for partial summary judgment briefing on the FBI’s “Glomar”
8
     response to parts 2(a)-(c) of the request. Plaintiffs now seek to more fully explain
9
     their position as to the appropriateness of partial summary briefing as to the FBI’s
10
     Glomar response.
11
           Partial summary judgment allows for the prompt disposition of specific
12
     claims or defenses. Hendrickson v. Octagon, Inc., 225 F. Supp. 3d 1013, 1024
13
     (N.D. Cal. 2016). The Ninth Circuit has approved of partial summary judgment
14
     where it narrows the issues before the court, shortens the overall duration of
15
     proceedings, or “efficiently separate[s] the legal from the factual questions.”
16
     Continental Airlines, Inc. v. Goodyear Tire & Rubber Co., 819 F.2d 1519, 1525
17
     (9th Cir. 1987). Partial summary judgment is routinely used to resolve threshold
18
     disputes in FOIA litigation, including specifically regarding an agency’s Glomar
19
     response. See, e.g., ACLU v. Dep’t of Justice, 880 F.3d 473, 480 n.3 (9th Cir.
20
     2018) (district court bifurcated issues for summary judgment purposes); Elec.
21
     Frontier Found. v. Dep’t of Justice, No. 16-cv-02041-HSG, 2019 WL 1369922
22
     (N.D. Cal. Mar. 26, 2019) (hereinafter “EFF”); Ctr. for Biological Diversity v.
23
     Office of Mgmt. and Budget, 625 F. Supp. 2d 885, 888-89 (N.D. Cal. 2009); ACLU
24
     v. Dep’t of Defense, 389 F. Supp. 2d 547 (S.D.N.Y. 2005); Reporters Committee
25
     for Freedom of Press v. Fed. Bureau of Investigation, 369 F. Supp. 3d 212 (D.D.C.
26
     2019); (Glomar response by FBI); James Madison Project v. Central Intelligence
27
     Agency, 344 F. Supp. 3d 380, 385 (D.D.C. 2018) (Glomar responses by Central
28
                                                  6
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 7 of 9



1    Intelligence Agency (CIA), National Security Agency, and FBI); Int’l Counsel
2    Bureau v. Cent. Intelligence Agency, 774 F. Supp. 2d 262 (D.D.C. 2011) (Glomar
3    response by CIA). Government defendants themselves—including the FBI—have
4    initiated or agreed to partial summary judgment briefing in FOIA litigation. See,
5    e.g., ACLU, 880 F.3d at 481; Reporters Committee, 369 F. Supp. 3d at 218; EFF,
6    2019 WL 1369922 at *1; James Madison Project, 344 F. Supp. 3d at 385; Int’l
7    Counsel Bureau, 774 F. Supp. 2d at 264.
8          Immediate partial summary briefing on the FBI’s Glomar response is plainly
9    warranted here. First, the Glomar response raises a distinct legal issue that no other
10   defendant has asserted. ACLU, 880 F.3d at 480 n.3 (bifurcation of summary
11   judgment briefing because of “distinct factual and legal questions”). Adjudicating
12   the legal questions posed by the Glomar response will not affect other agencies’
13   processing of the request and will simply clarify the scope of the FBI’s search,
14   processing, and production of records. Second, waiting to resolve the parties’
15   Glomar dispute would inappropriately delay the resolution of a clear threshold
16   question: whether FBI should even search for and process the records requested in
17   parts 2(a)-(c). Delaying briefing would postpone resolution of that issue until after
18   all other agencies have completed their searches and productions, and after the FBI
19   itself has searched for and processed records responsive to the other parts of the
20   request. Notably, most Defendants—including the FBI—have not yet provided
21   anticipated dates for the ultimate completion of the processing of the request. It
22   therefore remains unclear when—if the parties do not brief the validity of the
23   Glomar response now—the issue will ultimately be adjudicated. And if the Court
24   were to rule in Plaintiffs’ favor, the FBI would then have to search for, process,
25   and produce records responsive to parts 2(a)-(c), further delaying the ultimate
26   resolution of this case. Third, Defendants can offer no valid countervailing reason
27   not to proceed with partial summary judgment briefing on this distinct issue.
28         Because partial summary judgment briefing would promote efficiency by
                                                7
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 8 of 9



1    resolving a distinct threshold legal issue, and because there is no just reason for
2    delaying that briefing, Plaintiffs respectfully request that the Court direct the
3    parties to confer regarding, and submit, a proposed briefing schedule by July 3,
4    2019.
5                  B. The FBI’s Position.
6            The FBI opposes Plaintiffs’ request that the Court set an immediate
7    summary judgment briefing schedule with respect to the isolated issue of the FBI’s
8    Glomar response. First, the equities at issue in the FBI’s Glomar response are
9    closely related to the equities that likely will be at issue if the ACLU challenges
10   withholdings or redactions of documents located and processed in response to
11   other portions of the ACLU’s request. In other words, in this case, although the
12   Glomar does present some distinct legal questions, the issues it implicates in fact
13   overlap with other issues likely to arise in this litigation. It makes sense for the
14   Court to consider those issues together, once the FBI and the other defendants have
15   issued final responses to all parts of Plaintiffs’ request, rather than considering the
16   Glomar issue in isolation. Second, even if the Court does order bifurcated
17   summary judgment briefing, it would not be feasible for the FBI to file any such
18   summary judgment motion before October 2019. The undersigned counsel is lead
19   counsel for the Government in a multi-million person class action lawsuit that is
20   scheduled to go to trial in August 2019. The undersigned counsel will be out of the
21   country from June 24-July 2, 2019 (and out of the office through July 3, 2019), and
22   then will be occupied with pretrial deadlines, trial preparation, litigation of the trial
23   itself, and post-trial briefing through September 2019, along with existing
24   commitments in this case and others. Accordingly, should the Court order
25   bifurcated summary judgment briefing in this case, the FBI respectfully requests
26   that the briefing commence in or after October 2019.
27
28                                          Respectfully submitted,
                                                  8
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
        Case 3:19-cv-00290-EMC Document 25 Filed 06/21/19 Page 9 of 9



1                                    /s/Hugh Handeyside           s
     DATED: June 21, 2019
2                                    Hugh Handeyside
                                     American Civil Liberties Union Foundation
3                                    125 Broad Street, 18th Floor
4                                    New York, NY 10004
                                     Telephone: 212-549-2500
5                                    hhandeyside@aclu.org
6
                                     Matthew Cagle
7                                    American Civil Liberties Union Foundation
8                                       of Northern California
                                     39 Drumm Street
9                                    San Francisco, CA 94111
10                                   Telephone: 415-621-2493
                                     mcagle@aclunc.org
11                                   Attorneys for Plaintiffs
12                                   JOSEPH H. HUNT
                                     Assistant Attorney General
13
                                     ELIZABETH J. SHAPIRO (D.C. Bar No.
14                                   418925)
                                     Deputy Branch Director
15
                                     /s/ Elizabeth Tulis
16                                   ELIZABETH TULIS (NY Bar)
                                     Trial Attorney
17                                   U.S. Department of Justice,
                                     Civil Division, Federal Programs Branch
18                                   1100 L Street, NW
                                     Washington, D.C. 20005
19                                   Telephone: (202) 514-9237
                                     elizabeth.tulis@usdoj.gov
20
                                     Attorneys for Defendants
21
22
23
24
25
26
27
28
                                         9
                               JOINT STATUS REPORT
                              CASE NO. 19-CV-00290-EMC
